 338DECISIONSOF NATIONALLABOR RELATIONS BOARDConsolidated Edison Co. of New York,Inc.andMi-chaelMcGarry and Utility Workers Union ofAmerica,Local 1-2,AFL-CIO, Party to theContract.Case 2-CA-2034311 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 7 March 1985 Administrative Law JudgeJoelP.Biblowitz issued the attached decision.Charging Party Michael McGarry filed exceptions.The Respondent filed a motion to strike and a sup-porting brief and the Charging Party filed a re-sponse.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions" and brief and hasdecided to affirm the judge's rulings,findings 2 andconclusions3and to adopt the recommendedOrder.Contrary to the views of our dissenting col-league,we find no merit to the Charging Party'sexceptions to the judge's recommended dismissal of8(a)(1) allegations that the Respondent's superin-tendent,Mechmann, unlawfully interrogated em-ployee McGarry and that the Respondent's districtmanager,Anelli, unlawfully toldMcGarry not tosolicit on "company time."4As more fully stated in the judge's recommendeddecision,McGarry was active in a dissident uniongroup which had been formedin 1981.These ac-tivities included distributing leaflets at the Re-spondent's facilities, including the Eastview facility.The particular events in question stemmed fromMcGarry's and the dissident group's dispute re-garding whatoccurredat a unionmeeting held 27February 1982.5 Atthe meetinga certain vote hadtWe denythe Respondent'smotion to strike the Charging Party's ex-ceptions2The ChargingPartyhas excepted to someof thejudge'scredibilityfindingsThe Board's establishedpolicy isnot to overrule an administra-tive lawjudge'scredibilityresolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544(1950), enfd.188 F 2d362 (3d Cir.1951).We have carefullyexamined the record and find no basis for re-versingthe findings8No exceptions were taken to the judge's findings that the Respond-ent's no-solicitation and no-distribution rules violate Sec. 8(aXl) of theAct and thatthe Respondentfurtherviolated Sec.8(a)(l) of the Act bydisparately enforcing the rules against the Charging Party4Our allowing restrictionon McGarry's solicitationactivity is notequivalent to statingthatMcGarrywas not engaged in concertedactivityor that McGarry's concertedactivities are not protectedby the Act Ac-cordingly,Member Dennis miscontrues our position by making refer-encesto "themajority's finding thatMcGarry'ssolicitation activitiesshould be deniedthe Act's protection "6Unless otherwise indicated,all dates are 1984been taken by a show of hands;a claim was made,however, that it should have been conducted by asecret ballot.Beginninga day or two after theunion meeting,McGarry began to solicit fellowemployee-union membersin the hallways of theEastview facility. His solicitations continued dailyprior to his work shift for the next month." The so-licitations consisted of McGarry approaching em-ployees in the hallways,explainingto them boththe substance of a petitioncontestingthe votingprocedure used at the unionmeeting anda relatedaffidavitwhich was intended to be filed in a pend-ing court case brought by the dissident group, andthereafter requesting that they sign these docu-ments.Due to the scheduling of employee workshifts,many of the employees McGarry solicited inthe hallways had already started work.?On 1 March, at approximately 7:30 a.m., Super-intendentMechmann went up to McGarry andasked what he was doing. McGarry responded thathe was attempting to get arrested for soliciting. On5March Mechmann again approached McGarrywhile he was speaking to another employee in thehallway.Mechmann asked McGarry what he wasdoing, adding his boss wanted to know. McGarryresponded that he was engaged in union activities.In earlyMarch DistrictManager Anelli ob-servedMcGarry speaking with a guard after theguard had started his work shift. Anelli approachedMcGarry and told him what he was doing was notright and that he should stop. Anelli explained thatthe Respondent had a right to have its employeesnot be interfered with on company time. UponMcGarry'sinsistencethat he had a right to dowhat he was doing, Anelli said that he wouldcheck on it and get back to him. Two days laterAnelli reaffirmed his remarks to McGarry and toldhim that he was not to speak to the Respondent'semployees on company time interfering with theirwork.In dismissingthe Mechmann-McGarry interroga-tion allegations, the judge applied the longstandingtest,recently reiterated inRossmoreHouse,8forevaluating whether interrogations violate the Act.The test set forth is whether under the circum-stances the interrogation reasonably tends to re-strain, coerce, or interfere with rights guaranteed6From 1 March to 23 March he solicited from approximately 6.45 to7.55 a.m.; from 26 March to 6 April he solicited from approximately 6.45to 7 30 am7The morningstarting timesfor the over 400 employees who reportto Eastview are principally 7 and 7.30 am Only a few employees startwork aslate as8 a.m. Accordingly, during the first 3 weeks thatMcGarry solicited until 7.55 a.m., almost all employees had reported forwork by that time. The alleged violations occurred during theseinitialweeks of McGarry's solicitingactivity.8 269 NLRB 1176 (1984), affd 760 F 2d 1006 (9th Cir 1985)280 NLRB No. 39 CONSOLIDATED EDISON CO.by the Act.9 Noting that McGarry was a knownparticipant in the dissident group who had that dayor the previous day commenced soliciting hisfellow employees to sign the petition and affidavit,and that many of the Respondent's employees atEastview were on their worktime when McGarrysolicited them, the judge concluded that Mech-mann's questions "were . . . not completely unwar-ranted." Thus he found that Mechmann's interroga-tions did not violate the Act. We agree.We stated inRossmoreHousethatwe would"weigh the setting and nature of interrogations in-volvingopenandactiveunion supporters."McGarry was a known union activist. But moreimportantly, he solicited his fellow employees tosign union material while they were on their work(as opposed to break) time.' ° The Respondent isentitled to have its employees perform their workfree from interruptions. Consequently, it has theright to investigate apparent interferences with itsemployees carrying out their duties. Under thesecircumstances, we find that Mechmann's question-ing of McGarry was not unlawful. Accordingly,we affirm the judge's dismissal of this allegation.For similar reasons, we find that Anelli's admo-nition to McGarry that he not interfere with em-ployees on company time was also not unlawful.Our dissenting colleague's reliance onFlorida SteelCorp.,215 NLRB 97 (1974), is readily distinguish-able. In that case it was held that rules against so-licitation during "company time" are unduly am-biguous and can easily be interpreted as a restric-tion on solicitation during breaktime or other peri-ods when employees are not actively at work. Anysuch ambiguity contained in Anelli's comment toMcGarry was clearly eliminated when Anelli clari-fied his original statement to specify that he wasnot to speak to the Respondent's employees oncompany time interfering with their work. Thisspecific reference to interference with work madeitclear that this admonition did not apply toMcGarry's soliciting employees on their nonwork-time.Accordingly, we shall dismiss the complaintallegation based on this incident.For similar reasons, we find that Anelli's twostatements to McGarry about soliciting on compa-ny time were not unlawful. In this regard, our dis-sentingcolleague's reliance onFlorida Steel Corp.,215 NLRB 97 (1974), is readily distinguishable. Inthat case it was held that rules against solicitationduring "company time" are unduly ambiguous andcan easily be interpreted as a restriction on solicita-Blue Flash Express,109 NLRB 591 (1954), cited inRossmore House,269 NLRB at 1177, 1178 fn. 20.10 Thus it is immaterial that McGarry engaged in soliciting on his owntime.339tion during breaktime or other periods when em-ployees are not actively at work. Here, however,Anelli's initial statement toMcGarry was not an-nounced as binding company rule because, whenMcGarry protested that he had a right to speak tohis fellow employees, Anelli agreed to check onthe validity of the admonition and get back to him.When Anelli did get back to McGarry 2 days later,he clarified his original admonition with the qualifi-cation that it applied to solicitation on companytime that interfered with other employees' work.Thus, the original admonition was effectively sus-pended while Anelli checked on company policy,and the second admonition was properly qualifiedtomake clear that McGarry was not barred fromsoliciting employees on their nonworktime. Ac-cordingly, we shall dismiss the complaint allegationbased on this incident.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Consolidat-ed Edison Co. of New York, Inc., New York, NewYork, its officers,agents, successors,and assigns,shall take the action set forth in the Order.MEMBER DENNIS,dissentingin part.For the reasons set forth below, I would reversethe judge and find that the Respondent violatedSection 8(a)(1) by unlawfully interrogating Charg-ing Party Michael McGarry and by telling him notto solicit on "company time."On two occasions in March while McGarry wasengaged insoliciting on his own time, SupervisorMechmann approached him and asked what he wasdoing. On one of the occasions, Mechmann addedthat his "boss wanted to know." About 15 March,SupervisorAnelliobservedMcGarry solicitingSylvestry, an on-duty guard.While Sylvestry wasstillpresent,Anelli told McGarry that he was notto solicit on "company time." Two days laterAnelli told McGarry he was not to speak to em-ployees on company time interfering with theirwork.Thereis neitherfactual nor legal support for themajority's finding thatMcGarry's solicitation ac-tivities should be denied the Act's protection be-cause "many of the Respondent's employees . . .were on their worktime when McGarry solicitedthem."McGarry's solicitations occurred, as thejudge found,at a time and place designed so as"no[t] to interferewith employees during theirworking time." Most of the Respondent's employ-ees begin work at 7 or 7:30a.m. Duringthe periodin question,McGarry solicited from 6:45 to 7:55 340DECISIONSOF NATIONALLABOR RELATIONS BOARDa.m. in the hallway employees used to enter andexit the building and near the entrance to thelocker room. As the judge found, the one occasionwhen McGarry solicited a working employee isthatmentioned above involving Sylvestry. To cor-rect thesituation,McGarry subsequently verifiedwith employees that they were on their own timebefore soliciting.On these facts it is clear that, withthe exception of the Sylvestry incident, McGarrywhile on his own time solicited employees whowere also on their own time.' Furthermore, theBoard has long held that absent a valid rule pro-scribing union-related solicitation on working time,employees are free to engage in solicitation, evenon working time,so long as there is no interferencewith production.Miller's Discount Dept. Stores,198NLRB 281 (1972). Here, we have adopted thejudge's finding that the Respondent's written no-so-licitation rules are unlawful, and there is no evi-dence that McGarry's solicitation activities inter-feredwithproduction.Accordingly,IfindMcGarry's solicitation activities protected.Concerning the incidents of alleged interroga-tion, I find McGarry's status as an active union dis-sident does not mean that he "may be subjected tocoercive employer conduct."Diversified Products,272 NLRB 1070 (1984) (Member Dennis, dissentingin part). See generally my dissenting opinion inSunnyvaleMedical Clinic,277 NLRB 1217 (1985).Mechmann twice questioned McGarry concerninghis protected solicitation activities. On the secondoccasionMechmann made it clear that a highermanagementofficial hadrequested the information.The interrogation occurred in the context of sever-al other unfair labor practices involving solicitationactivities and employee McGarry. Accordingly, Iwould find that underRossmore House,269 NLRB1176 (1984), the totality of circumstances dictate afinding that the interrogations violated Section8(a)(1).I alsofind that the Respondent violated Section8(a)(1)when Supervisor Anelli told McGarry notto solicit on "company time." Such a statement isambiguous and can easily be interpreted as a re-striction on solicitation during breaktime or otherperiods when employees are not actively at work.Florida Steel Corp.,215 NLRB 97, 98-99 (1974).Anelli's statement 2 days later thatMcGarryshould not speak to employees on company timeinterferingwith their workisno less ambiguous.iThe majority's statement that thejudge found employees were ontheirworktime whenMcGarrysolicited them is apparently based on thejudge's finding that while McGarry was not on worktime when Mech-mann questioned him, "many of the Respondent's employees...beganwork at 7.30 or earlier."The judge's finding substantiates nothing morethanMcGarry's soliciting coincided with the hours some employees wereon worktime.Further,to the extent that any clarification can befound in Anelli'ssecond directive,itdoes notremedy Anelli's earlier,independent violation ofSection 8(a)(1).PollyChill,Esq.,andStephenA.AppellEsq.,for theActing General Counsel.Francis B. Conrad,Esq.,andDavidJ.Reilly,Esq.,for theRespondent.Daniel E.Clifton,Esq. (Clifton& Schwartz),for theCharging Party.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ,Administrative Law Judge. Thiscase was tried before me in New York,New York, onOctober 1, 2, and 3, 1984. The amended complaint(which was subsequently amended)issued on August 14,1984,1based on an unfair labor practice charge and anamended charge filed on April 18 and June 11 by Mi-chael McGarry.The amended complaint alleges that themaintenance and enforcement of a provision in the col-lective-bargainingagreementbetweenConsoldiatedEdison Co. of New York,Inc. (Respondent) and UtilityWorkers Union of America, Local 1-2, AFL-CIO (theUnion), 2regarding restrictions on the use of bulletinboards and distribution of literature in Respondent's fa-cilities, violates Section 8(a)(1) of the Act.The amendedcomplaint also allegesthatRespondent violated Section8(a)(1) oftheAct byinterrogatingMcGarry regardinghis soliciting fellow employees for their signatures to apetition involving intraunion matters, warning McGarrythat these activities had to cease, and threatening himwithreprisalsif they did notcease.It is also alleged thatRespondent created an impression among its employeesthat their activities on behalf of the Union were undersurveillance and did,in fact, keep the employees activi-ties under surveillance.Finally, the amended complaintalleges that Respondent violated Section 8(axl) and (3)of the Actby reassigning McGarry to a different job lo-cation and bychanging his hours of work.On the entire record,including my observation of thedemeanor of the witnesses,and after consideration of thebriefs filed by the parties, I make the followingFINDINGS OF FACT1. JURISDICTIONRespondent, a New York corporation with an officeand place of business at 210 Westchester Avenue, WhitePlains,New York,other facilities,including one to be re-ferred to herein as the Eastview facility or Eastview, lo-cated in the County of Westchester, State of New York,and a trailer on a jobsite in Ossining,New York (Ossin-ing), is a public utility providing electricity.Annually,iUnless indicatedotherwisealldates referred to herein are for theyear 1984.' In about April 1984 the Union's name was changedto UtilityWork-ers Union of America, Local 1-2, AFL-CIO. CONSOLIDATED EDISON CORespondent receives revenues in excessof $250,000, andpurchases goods and materials valued in excess of$50,000 directly from firms outside the State of NewYork.Respondent admits,and Ifind,that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.LABORORGANIZATION STATUSRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE FACTSA. TheDistributionsThe Union has been the collective-bargaining repre-sentative for certain of Respondent's employees foralmost 40 years;themost recent collective-bargainingagreement between the parties is effective from August19, 1983, through June 17, 1986. This collective-bargain-ing agreement contains the following provision:35.Use of bulletin boards:For the purpose of givingnotice to its members as to meetings and making an-nouncements to its members,the Union shall havethe right to make reasonable use of the regular bul-letin boards of the Company, and to have such no-ticesand announcements transmitted and postedthrough the interoffice communicating system ofthe Company; provided that such notices and an-nouncements shall be restricted to:(a)Notices of meetings of the Union;(b) Notices of its elections;(c)Notices of its appointments to office and theresults of its elections; and(d)Notices of its social, educational or recre-ational affairs;andprovided furtherthat such notices and an-nouncements shall contain nothing political orcontroversial or reflecting upon the Company,any of its employees, or any labor organizationamong its employees; and the Company mayrefuse to transmit, post, or permit the posting of,notices,announcements or other material whichwould violate any of the provisions of this Para-graph.36.Other distribution or posting:There shall be noother general distribution or posting, by officers,agents, stewards or members of the Union, of pam-phlets,printed or mimeographed or typewrittenmatters, or other circular or notices, on property ortime of the Company, except as provided in Para-graph 35 hereof.McGarry has been employed by Respondent for 38years.Beginning in 1981 he was assigned to Respond-ent's contract administration and inspection departmentof itsWestchester Division, initially as an inspector. Ap-proximately a year or two later, he was promoted to aconstruction representative (CR). There are nine non-341managementemployees in this department, includingone, Charles Parsons, who still had the classification ofinspector.The first-line supervisor over these construc-tion representatives is FrankMcQuain; next is JackAhearn; above him is John Mechmann, superintendent,contract inspector,Westchester Division; and above himisPaul Angelides, divisionmanager,contractadministra-tion and inspection,Westchester Division.The CR's responsibilities are principally to see thatRespondent gets its money's worth on work that outsidecontractors perform for Respondent, and to inspect workthat these contractors perform for others (governmentsor private individuals) to be certain that Respondent's fa-cilities are not adversely affected or interfered with (in-terference work). For example, as will be discussed morefully infra, beginning March 26 McGarry wasreassignedtoOssiningwhen there were two worksites in closeproximity to one another: South Highland Avenue(Route 9) was a major North-South thoroughfare east ofthe Hudson River. The New York State Department ofTransportation had contracted with Briar ConstructionCorporation (Briar) to widen and upgrade the road. TheSpring Street job, locatedless than amile away, was anattempt by the Village of Ossining to restore the villageto resemble a period in the late 1800s; this involved, interalia, reconstruction of this major road through the vil-lage. These jobs (as well as others), of necessity,come incontactwithRespondent's electric and gas facilities,which are located under roadways and walkways. TheCR is empowered (within limits) to negotiate with thecontractor performing the work to relocate Respondent'sgas and electric facilities; as this contractor is already onthe premises with his men and machinery, it is generallycheaper to use him to perform this work. McGarry isnot yet empowered to negotiate contract prices with thecontractors.More importantly, once work had begun,the CR must observe that the contractor's work for thegovernmental agency does not have any adverse affecton Respondent's underground facilities, and that the con-tractor is properly performing its work for Respondent.A correlative duty is the preparation of required paperwork to ensure that the contractors are paid by Re-spondent for their work performed for Respondent.In 1980 McGarry ran against the incumbent slate forthe business agent position in the Union and lost. In 1981he and others formed a dissident group within the Unioncalled "Fight Back"; the group's position is that theunion leadership is not tough enough in its dealings withRespondent. Its supporters regularly distribute FightBack leaflets at Respondent's facilities;McGarry is oneof those who writes for and distributes these leaflets out-side Respondent's facilities in Westchester; the two loca-tions where McGarry distributed these leaflets on behalfof Fight Back were at Respondent's Westchester head-quarters at 210 Westchester Avenue in White Plains,New York (only tangentially involved herein), and atEastview. In 1983, McGarry ran for assistantbusinessmanager on the Fight Back slate and lost.Approximately 500 employees appear at Eastview on adaily basis; 80 of these are considered supervision; the re-mainder are members of the Union. Out of all these em- 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, approximately275 report to thebuilding andregularly leave the building as part of their jobs. Jobclassifications of employees at Eastview include clericalemployees,meter readers,installation employees,techni-cal employees,linemen,emergency employees, CR's, andothers.Morning starting times for these employees areprincipally 7 and 7:30; some commence work at 8 a.m.,while a few employees begin at 6 and 6:30 a.m.According to the General Counsel's case,the difficul-ties to be discussed herein were caused by McGarry's so-licitationsof fellowemployees in the hallways at East-view.The genesisof thiswas a union meeting held onFebruary 27; Fight Back alleged that a vote at that meet-ing was taken by a show of hands when it should havebeen by a secret ballot.Beginning a day or two later,McGarry solicited his fellow employees,who weremembers of the Union,to sign two documents,a petitionand an affidavit.The petition demanded that the vote onthe bylaw amendment at the Union'sAprilmeeting beby secret ballot conducted by a neutral party, and the af-fidavit,which was to be filed in a pending court casebrought by Fight Back, states that the individual signingthe affidavit was present at the Union's February meet-ing and observed that a majority of the members presentindicated that they were in favor of a secret ballot voteon the proposed bylaw amendment.Angelides and JohnAnelli,Respondent's district manager at Eastview (he isin charge of the facilities'housekeeping operation) testi-fied that, at the time in question,they were aware thatMcGarry was an active member of Fight Back.Eastviewhas principal hallways:one which was referrred to as theNorth-South hallway and the other referred to as theEast-West hallway on the building diagram received intoevidence. The latter has entrances or exits at each end,the westerly one being the entrance the employees wereinstructed to use normally;the employees' locker room isjust inside this entrance to the facility while offices areadjacent to the easterly entrance.The North-South hall-way runs from the southerly point which is anentrance/exit adjacent to the East-West hallway,north-erly to the cafeteria and storeroom at the northerly end.McGarry's solicitation inside Eastview took place at twolocations in the East-West hallway, initially just insidethe principal westerly entrance(across from the entranceto the locker room),and later, when he saw that employ-ees were walking through the North-South hallways, hebegan soliciting in that hallway where the two corridorsmeet,near the southerly entrance/exit, only a short dis-tance from his other solicitation location.He commencedsoliciting for signatures on the petition and affidavitabout March 1; from that date until March 23 he solicit-ed fellow employees from 6:45 a.m. until approximately7:55 a.m.; his starting time at Eastview was 8 a.m. FromMarch 26 until about April 6 he solicited employeesfrom 6:45 a.m. until approximately 7:30; at that time heleftEastview in order to give himself enough time todrive toOssining.After April 9,when his reporting timeatOssining was changedto 7 a.m., he did not solicit be-cause he would have had to leave Eastview at 6:30 a.m.and there were few employees to solicit prior to thattime.When employees entered the building he explainedthe petition and affidavit to them and asked for their sig-natures. He was theonly FightBack representative solic-iting signatures at Eastview.McGarry testified thaton March 1,at 7:30,while hewas talkingto two fellowemployees near the westerlyentrance/exit at Eastview,Mechmann came through thedoor and said,"Mike,what are you doing here, I seeyou here on a lot ofmornings."McGarry jokingly saidthat he was attempting to get arrested for soliciting.Mechmann turned and walked away.Mechmann testifiedthat justpriorto speakingtoMcGarry,he had receiveda telephone call from Angelideswho told him that hehad heardthatMcGarrywas conducting political activi-ties at Eastview.Mechmann respondedthat heknew thatMcGarry had previouslyrecruited employees to take abus tripto a union meeting but he was not aware ofwhether McGarrywas soliciting employees at that time,and he would ask him.That morning,about 7:30,Mech-mann approachedMcGarry (at a time when no otheremployees werewith him)and told him that Angelideswantedto know whathe was doing and he volunteeredto ask him.McGarry toldhim that he was acting onbehalf of FightBack to getaffidavitssigned regarding anamendmentto the Union's bylaws.Mechmann said thatit sounded political to him andMcGarryagreed.Angelidestestifiedthat about this time he received atelephonecall from Ed Quinn,personnel manager of Re-spondent'sWestchester Division,who saidthatAnellihad calledhim to saythatMcGarrywas being disruptiveat Eastviewby soliciting employees on "company time";Quinnalso told Angelides,"[Y]ou know,there's a con-tract provision which prohibitsdoing that and interferingwiththe employees who are working."Angelides saidthat he wouldinvestigate it: he called Mechmann, toldhim ofhis callfrom Quinn,and askedwhat McGarrywas doing.Mechmann said that he would investigate itand call back. A fewhours later Mechmann called himand toldhim thatMcGarrywas in the hallway "in-volved is some kind ofpoliticalactivity."sAngelidestold him thatpursuant tothe contract he was not al-lowed to do thaton Respondent'sproperty, "and cer-tainly he's not supposed to be interfering with people oncompany time."He told Mechmannto tellMcGarry"that if that'swhat he is doing,he shouldn'tbe doingthat."McGarry testifiedthat4 or 5 dayslater,about 7:30,whilehe was talking to an employee in the hallway,Mechmannapproachedthem and askedMcGarry whathe was doing;McGarryanswered that he was engagedin union activities.Mechmann saidthathis boss wantedto know what McGarrywas doing and he had to givehim an answer,and he wouldtellhim that it was poli-tics.McGarry toldhim that it was not politics, it wasunion activities.Mechmann testified that after the earlierconversation referred to, supra, he did not discussMcGarry'ssolicitationswith him again until mid-April,to bediscussed infra.McGarry testified that shortly afterMarch 5, about9:30 a.m., Anellicalled himinto an officearea,and told®Angelides testified that it was not until "much later"that he learnedwhat McGarry was doing. CONSOLIDATEDEDISON CO.him what he was doing in the morning could possiblyget him in trouble. McGarry asked how that could be, ashe and most of the employees he was talking to were ontheir own time. Anelli said that he should be careful be-causehe might get in trouble. McGarry asked Anelli toask Quinn if he was allowed to talk to his fellow employ-ees when both were on their own time; Anelli said thathe would check. A few days later Anelli told McGarry:"I've checked and you better make sure that the peopleyou're talking to are on their own time." McGarry toldhim that was one of the first things he asked employeeswhen he spoke to them in the hallway. McGarry testi-fied that especially after that conversation, if he had anydoubts about the starting time of employees he wasspeakingto,he asked them if they were on their owntime.Only after they said that they were did he solicitthem to sign the petition and affidavit. However, as hedid not know most of the employees he could not becompletely sure whether they were on working or non-working time.Anelli testified that he usually reports for work about6:50; his first duty is to walk through the facility to seethat there are no problems. During March, he observedMcGarry soliciting signatures and handing out literatureto employees (once, as many as five or six at a one time)for signature at the intersection of the North-South andEast-West hallways about 7:15 a.m. On one morning inMarch, about 7:15 a.m., he observed McGarry speakingtoRalph Sylvestry; Sylvestry works for Anelli andbeginswork at 7 a.m.4 Upon seeing this, Anelli ap-proached McGarry (who was at the same intersection atthe time) while Sylvestry was still present and told himthatwhat he was doing was not right and he shouldstop.5McGarry said that he had a constitutional right todo what he was doing. Anelli said that McGarry didhave his rights, but Respondent also had a right that itsemployees on company time should not be interferedwith.McGarry repeated his constitutional right andAnelli said that he would check on it and get back tohim.Two days later, after talking to Quinn, he toldMcGarry that he had received word that he was not tospeak to Respondent's employees on company time inter-feringwith their work. On rebuttal, McGarry testifiedthat after hearing Anelli testify he recalled speaking to aman who fit the description testified to by Anelli, but hedid not know whether it was Sylvestry or whether thatemployee was on company time. In addition, he testifiedthat in his conversation with Anelli he never used theword "constitutional" right.McGarry testified that on April 13 Mechmann calledhim and told him that his union activities at Eastviewwere to cease and any further union activity he engagedinwould have to be done on the roadway in front ofEastview. McGarry asked who told him to tell him that,and Mechmann said that it was an "upper managementdecision,"which he would be receiving notification of.Not having received any further word on the subject,* It was the presenceof Sylvestry,a guard who was supposed to be onhis rounds at the time, that made him stop and talk toMcGarry.6He testified that prior to this confrontation he did notknow whatMcGarry was doing speaking to the employees although he knew thatMcGarry was a union dissident343McGarry calledMechmann onApril 27 and told himthat he was still waiting for notification of what he hadtold him.Mechmann said that he never said that hewould receive notification in writing and then repeatedwhat he had told him in the April 13 conversation.Mechmann testified that in mid-April Angelides calledhim and told him that he understood that McGarry wasstill conducting his political activities at Eastview. Mech-mann told him that he understood that he was, and thathe would call McGarry and tell him that the activitiesmust cease unless they were conducted off the premises,which he did; McGarry did not comment, simply ac-knowledging what Mechmann said. Angelides testifiedthat he told Mechmann "as long as he's not interferingwith people on company property, or people who areworking on company time, or if he is on his own time, itdoesn't bother me." Shortly thereafter, he testified thatthe "ground rules" he gave Mechmann were that "if he'soperating . . . on company time doing that, which he'ssupposed to be working, or if he's interfering withpeople who are on companytime; if he's on the propertydoing what he's doing, he should stop. Otherwise itdoesn't bother me."Evidencewas adduced to establish solicitations atEastview by people other than McGarry. On three occa-sions in May or June 1983, prior to a union election, Ex-ecutive Board Member Kenneth Gillio was handing outanti-Fight Back leaflets in the North-South lobby outsideof the cafeteria. The leaflet is entitled "A Handfull ofMisfits"and allegesthat FightBackwas supported byradical groups. Although McGarry never saw any super-visor observe Gillio doing this, he is "sure" that they ob-served it because Gillio was at the entrance to the cafete-ria,and thesupervisors use the cafeteria, although someof the people Gillio gave this literature to were notgoing into the cafeteria. Anelli testified that sometimelate in 1983 or early 1984 he observed Gillio distributingunion pamphlets outside the cafeteria; he told Gillio thathe should stop doing it because what he was doing wasnot right. Gillio picked up the pamphlets and left with-out commenting. That was the only occasion that he ob-servedGilliodistributing literatureonRespondent'spremises.For approximately 35 years, Respondent and theUnion havemaintaineda joint charity drive. Prior to1984 certain shop stewards, including DenisMoran(steward for the CR's involved herein), were given aweek off each year to make the solicitation. The stew-ards gave the pledge cards to the union people and amanagement representative did the same for the non-union employees; whatever the employees indicated onthe pledge cards was deducted from their pay. Morandid this solicitation in March between 8 and 9 a.m., at atime that he, and the employees he solicited, were onworking time. Anelli was solicited in this regard by anonunion employee. In addition there is a monthly rafflefor the City of Ossining Fire Department; an employeein a nearby department had the tickets on his desk. Em-ployees fill out one or more tickets, tear them off, andleave the money for the tickets. The last time Moranpurchased such a ticket was in August, on working time. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, there are periodic solicitations for Girl Scoutand Boy Scout cookies and other charitable organiza-tions;Anelli had been asked to contribute to these orga-nizations and refused,but did not admonish the solicitorsthat they should not solicit on working time.B. The TransferOn March 22 Mechmann called McGarry into hisoffice and informed him thatbeginningMonday, March26, he would be working at Ossining. Mechmann testi-fied that he informed McGarry that the reason was thathe would be replacing Parsons, who was not qualified todo the job due to the present activity at Ossining and theanticipated increased activity there. He testified that hebelieves that in this conversation he told McGarry thathis hours at Ossining would be 7 a.m. to 3:30 p.m., thesamehours that Parsons had worked and that Nicholswas working.McGarry testified that whenMechmanntold him of being reassigned to Ossining he told him thathe did not want him coming in to Eastview, and thatwhen McGarry asked him if he could continue workingfrom 8 a.m. to 4:30, Mechmann said that he could.McGarry also told Mechmann that he would speak tohis steward in an attempt to arrange a switch with an-other CR who would prefer working at Ossining.On the following morning, McGarry called Moran andinformed him that he had been reassigned to Ossining.He told him that he would prefer not working there andthat he would like to swapthe assignmentwithsomeonewho would be willing to do so; he had already spoken toParsons and he was willing to stay.He also told Moranthat if he had to go to Ossining, he would prefer work-ing 8 to 4:30. Moran told him that he would speak tomanagement about both requests.That same day, Moranmet Mechmann and asked him if Parsons could remain atOssining rather than transferring McGarry to the job.Mechmann told him that the job called for a CR andthey were reassigning Parsons,an inspector, back to alesser job.Moran then asked if it would be possible forMcGarry to work there from8 a.m. to4:30 p.m.;Morantestified thatMechmann said that he had no problemwith that.Mechmann testified that when Moran askedhim if he would consider allowing McGarry to work 8to 4:30 at Ossining he said that although he "could livewith the situation, personally," he would need Angelides'approval.He asked Angelides and he said that as thecontractors on the job work from 7 a.m. to 3:30 p.m.,they could not allow McGarry to work 8 a.m. to 4:30p.m.e As statedsupra,from March 26 through April 6McGarry solicited employees at Eastview from 6:45 to7:30 a.m., at which time he left for Ossining, arrivingprior to 8 a.m. On April 4 Moran called him and toldhim that Angelides learned that he was at Ossining after3:30 p.m., when the contractors left, and wanted himworking the same hours as the contractors, 7 to 3:30 be-ginningthe following Monday, April 9. Angelides testi-fied that shortly after McGarry was reassigned to Ossin-ing, he received calls from Mechmann and Moran on theConsideringMechmann'stestimony thatAngehdes said thatMcGarry would have to work 7 to 3:30, it is not clear why McGarryworked from 8 to 4.30 for the next 2 weekssameday asking if McGarry could continue working the8 to 4:30 shift. He told both that because the contractorsworked 7 to 3:30, that is when McGarry had to work.Later that day, McGarry met McQuainatOssining, andMcQuain said: "Apparently, someone wants you to beworkinghere the same hours as Jack Nichols";"McGarry said that as a result he would no longer beable to get to Eastview, and McQuain said: "[T]hat'stough."McQuain told him that they wanted him at Os-siningat 7, because that was when the contractors ar-rived at the site.7McGarry worked at Ossining fromApril 9 through September 7 from 7 to 3:30; on Septem-ber 7 he was notified that he would be reporting to workat Eastview beginning on September 10.From the time he became a CR until March 26,McGarry had always been assigned to report to East-view in the morning, although he had previously workedat Ossining.When McGarry commenced work at Ossining, Nich-ols had been there for in excess of a year; however, hespent a vast majority of his time in Respondent's trailerperforming required paperwork. McGarry's job at Ossin-ing was to observe the progress of the contractor's workfor Respondent,and, when there was installation of elec-tricalduct work or gas pipe, he had to measure andreport thelengthof pipe and its depth and the width ofthe trench. He also observed as sidewalks were being in-stalled and curbstones were beingset.McGarrytestifiedthatMoran informed him that he was told that thereason he was transferred to Ossining was that he hadmore experience with interference work than Nichols,and yet, while at Ossining, he only performed interfer-ence work on a fewoccasions.When he told Nicholsthat he was performing some interference work, Nicholstold him, "We don't do any interference work, we'reonly here on a construction end," and that if they hadinterferencework they shouldcontactJoe Greco, a CRwho specialized in interference work and had performedsome at Ossining before March 26.Angelides testified that Respondent has assigned Nich-ols and Parsons to Ossining;Nichols had been a CR forin excess of 20 years and had previously worked as afield and record clerk. Parsons had been an inspector fora year and had previously been employed by Respondentas an auto mechanic. According to Angelides' testimony:Mr. Parsons,Iwould refer to as a novice.He cameto us and had not been trained in the job of an in-spector;had received no formal training. So we hadassigned him to perform tasks that were not com-plex: that could be done without the formal train-ing.Angelides testified that the reassignment was made atOssining principally for two reasons.Respondent had re-ceived a letter from Briar advising that it had not beenpaid in a timely manner for work it had performed forMcGarry testified that if some work had to be completed, the con-tractorsremainedafter the usual 3:30 quitting time In June, July,August, and September they worked a lot of overtime hours, but not onRespondent's work CONSOLIDATED EDISON CO345Respondent, and unless it was soon paid it would claimadditional costs against Respondent; at the time of the in-stant hearing Respondent could not locate this letter. Hetestified that in addition, "during the same period," anewspaper articles blamed Respondent for the delay inthe project. Angelides then called Mechmann and toldhim that they had to closely watch the Ossining projectsbecause of bad press, and because of their past unfavor-able experiences with Briar it was necessary to be extracareful.He asked Mechmann who was assigned to theprojects and, when Mechmann told him that Nichols andParsons were there, Angelides said that Parsons couldnot remain on the job because he was not qualified.Mechmann said that he would have to replace Parsons,and Angelides told him to assign someone who wasqualifiedand trained. Shortly thereafter,Mechmanncalled him and told him that all the CRs were busyexcept for McGarry, whom he couldasssign tothe job.Angelides told him that as McGarry was trained hecould be assigned to the job, and he was.Mechmann testified that McQuain assigned Parsons toOssining about February 1; he did not learn of the as-signment until severalweeks later.When Angelidescalled him in late March, he had to decide whom to re-assign to Ossining. He chose McGarry because he wasthe only CR available. Mechmann has nine nonmanager-ialemployeesworking under him: McGarry, Green,Greco,Washienko, Griffin, Reynold, Caron, and Nich-ols, all CRs, and Parsons, an inspector. Green, Greco,andWashienko have between 15 and 30 years' experi-ence as CRs and are assigned to specific areas within thedivision to perform public improvement/interferencework. They supervise municipal contractors in the instal-lation, alteration, or maintenance of municipal facilities.Because they are assigned to a particular area, they arefamiliar with the municipal authorities in their area. Theyare the only CRs authorized to negotiate prices withcontractors.Because of all these responsibilities, theycould not bereassigned.Reynolds wasassignedto sever-al development projects and a major construction projectjust beginning in White Plains. Griffin was assigned toseveral active projects in Rye and Port Chester. Caronhad been "virtually a resident inspector" on a major con-struction project in Buchanan since December 1981. Be-cause of these pending assignments none of them couldbe reassigned. The only remaining CR (other than Nich-ols,who was at Ossining) was McGarry. Mechmann tes-tified thatMcGarry was available because he had princi-pally been employed on the Brentwood Brook Project inHarrison, which by late March "was shut down, as far aswe were concerned." McGarry testified that beginninginAugust 1983 he commenced working on the Brent-wood Brook Project; by the end of February it was inthe process of shutting down or it had shut down. Theyhoped to resume the project in May, but they never did,partially due to a shortage of funds. Between the end of8Thisnewspaper article appeared in a Westchester newspaper on Jan-uary 19 Thearticle doesdirectlyblame Respondent for the traffic tieupsAngelidestestified he receivedthe Briar letter prior to the newspaper ar-ticle, but he also testified that he receivedthisletter inMarch He latertestifiedthathe received the Briar lettera "couple ofmonths" after thenewspaper articleFebruary and March 26, he worked on three otherprojects in the area.Mechmann and Angelides testified that it is not unusu-alformore than one CR to be assigned to a largeproject, and they named a number of such multiple CRprojects.Also, in answer to a question from me whether,on large projects with more than one CR, one of theCRs reported to Eastview rather than directly to theproject,Angelides testified that on some of theseprojects both reported directly, while on others one firstreported to Eastview-"It depended on . . . the timingand how critical the project stage was." He testified thatOssiningwas at a critical stage for Respondent;McGarry testified that on March 26 Ossining was wind-ing down.C. The GrievanceOn April 10, McGarry fileda grievance alleging thatRespondent violated its contract with the Union by reas-signing him to Ossining and changing his work hoursand by denying him certain payments for driving to jobassignments.Moran gave the grievance to Mechmannthat same day. In the middle or at the end of April,McGarry, Moran, Jack Murphy, the Union'sbusinessagent, and another union shop steward met with Ange-lides and Mechmann. At this meeting Respondent tookthe position that McGarry was not entitled to any mile-age and that his reassignment was not a form of harass-ment.At the conclusion of this meeting, Murphy saidthat he was not satisfied with their answers and wouldmeet with Gus Papakrakas, Respondent's vice president.Murphy and Papakrakas did meet and Papakrakas sent aletter to the Union in May stating that McGarry was en-titled to some of the mileage he was claiming, but deniedthe remainder of his grievance. Moran testified that hehas no direct knowledge of whether the grievance wentany further than that. McGarry was never told by a rep-resentative of the Union that the grievancewas goingany further than that, nor did he hear from anyone fromthe Union about it.AnalysisRespondent in its amendedanswer alleged as an af-firmative defense "that the matters complained of hereinare being processed through the grievance procedureprescribed by the collectivebargainingagreement" be-tween Respondent and the Union, and therefore theBoard should defer thereto. Respondentmakes no men-tion of this defense in its brief. InUnited TechnologiesCorp.,268 NLRB 557 (1984), the Board overruledGener-al American Transportation Corp.,228 NLRB 808 (1977),and returned to the doctrine of deferral set forth inCol-lyer InsulatedWire,192 NLRB 837 (1971), thereby creat-ing an expanded view of what matters should be de-ferred. There are two factors herein that take this matterout of that realm. One is that Respondent has not indi-cated a willingness to utilize arbitration to resolve thedispute. The other (and principal) reason is that becauseMcGarry was an active dissident in the Union, there is apossibility that his interests might not be adequately rep-resented by the incumbents during the arbitral process. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDInUnited Technologies,the Board cited with approval thedissentinGeneral American Transportation,which statedthat the Board"has refused to defer where the interestsof the union which might be expected to represent theemployee filing the unfair labor practice charge are ad-verse to those of the employee." Although it is certainlynot clear that the Union would inadequately representMcGarry at an arbitration, based on his dissident activi-ties and the headline in a union pamphlet referring to theFight Back members as misfits, there is sufficient doubtso that he should not be relegated"to an arbitral processauthored,administered,and invoked entirely by partieshostile to [his] interests."KansasMeat Packers,198NLRB 543, 544 (1972). I therefore would not defer.As regards the allegation concerning the illegality ofparagraphs35 and 36 of the collective-bargaining agree-ment, a basic disagreement appears in the parties'briefs;theGeneral Counsel alleges that these provisions are"overbroad and therefore on its face violates Section8(a)(1) of the Act." Respondent's brief states, "There isno allegation in the amended complaintthatParagraphs35 and 36 are unlawful in and of themselves." I agreewith the General Counsel because the amended com-plaint alleges that Respondent violated Section 8(a)(1) oftheAct when it "maintained in effect, and enforced"these provisions. Examining paragraph 35 first, the Gen-eralCounsel emphasizes two portions of the paragraphwhich establish that it violates Section 8(a)(1) of the Act:the ambiguity of the word "political" and the prohibitionof posting anything "political or controversial or reflect-ing uponthe Company . . . or any labor organizationamong its employees."InContainer Corp. of America,244 NLRB 318 fn. 2(1979), the Board stated:It is well established that there is no statutory rightof employees or a union to use an employer's bulle-tin board.However, it is also well established thatwhen an employer permits, by formal rule or other-wise,employees and a union to post personal andofficial union notices on its bulletin boards, the em-ployees' and union's right to use the bulletin boardreceives the protection of the Act to the extent thatthe employer may not remove notices,or discrimi-nate against an employee who posts notices, whichmeet the employer's rule or standard but which theemployer finds distasteful.No evidence was tendered to establish the past prac-tice in the use of the bulletin boards. However, the Gen-eral Counsel adduced testimony from Mechmann that heconsidered runningfor office,supporting an opposinggroup,or petitioning fellow employees a "political" act.This testimony supports the theory that one man's politi-cal actions are another man's protected concerted activi-ties.In addition, the language of the proviso to para-graph 35 would appear to bar the posting of any FightBack literature while allowing the specified union litera-ture.For this reason I find that the language of para-graph 35 is a per se violation of Section 8(a)(1) of theAct.The portion of paragraph 36 principally incurring thewrath of the General Counsel is the words "on propertyor time of the Company."Republic AviationCorp. v.NLRB,324 U.S. 793 (1945), stated simply: "Workingtime isfor work." This did not turn out tobe as simpleas it first sounded.Prior toEssex International,211NLRB 749 (1974), the Board did not distinguish between"working time" and "working hours" in rules restrictingsolicitation.In that case the Board ruled that the formerwas presumptively valid and the latter presumptively in-valid. InT.R.W. Bearings,257 NLRB 442 (1981), theBoard found both were presumptively invalid. InOurWay, Inc.,268 NLRB 394 (1983), the Board overruledT.R. W.and returned to the standard set forth inEssex.Therefore, the determination in the instant matter is de-pendent on whether the phrase "time of the Company"is analogous to "working time,"and therefore presump-tively valid.The Board, inEssex,in finding the term"working time" presumptively valid, reasoned that theterm "connotes the period of time that is spent in theperformance of actual job duties, which would not in-clude time alloted for lunch and break periods." ShortlyafterEssex,the Board, inFlorida Steel Corp.,215 NLRB97,98 (1974), founda rule containing a prohibitionagainst soliciting on "company time"presumptively in-valid.We find the term "company time," like "workinghours,"isunduly ambiguous and tends to connoteall paid time from the beginning to the end of thework shift, and can easily be interpreted as a restric-tion on solicitation during breaktime or other peri-ods when employees are compensated although notactively at work.I therefore fmd that the wording of paragraph 36 is a perse violation of Section 8(a)(1) of the Act.The remaining portion of this allegation is that the en-forcement of paragraph 36 violated Section 8(a)(1) of theAct. The evidence establishes a number of charitable so-licitations occurred at Eastview during working hours,and one incident where a union representative solicitiedemployees at Eastview on union matters. These solicita-tionsgenerally occurred during working time. On theother hand, McGarry's solicitationsoccurredat a timeand place designed so as not to interferewithemployeesduringtheirworkingtime;although he may have erredon one occasion with Sylvestry, he attempted to correctthat situation subsequent to that incident by asking em-ployees if they were on worktime. By prohibiting thesesolicitations,while allowing the others,Respondent dis-parately enforced its no-solicitation rule in violation ofSection 8(a)(1) of the Act.Timken Co.,236 NLRB 757(1978). In this regard, I find that Mechmann's directivetoMcGarry on April 13 that his union activities at East-view were to cease and any further union activity wouldhave to be done in the roadway violates Section 8(a)(1)of the Act. Respondent adduced evidence of only oneemployee who was solicited by McGarry during hisworking time, and that occurred in early March; the evi-dence establishes that for the following 5 weeks he solic-ited employees during nonworking time, without inter- CONSOLIDATED EDISON CO.fering with production. Respondent's action on April 13therefore constituted an improper restriction on engagingin protected concerted activities in violation of Section8(a)(1) of the Act.The next item for consideration is the General Coun-sel's allegation that Mechmann's questioning of McGarryabout March 1 and 5 constituted interrogation in viola-tion of Section 8(a)(1) of the Act. The Board, inRoss-more House,269 NLRB 1176 (1984), stated thatPPG In-dustries,251NLRB 1146 (1980), established that ques-tioning the union sympathiesof an open andactive unionsupporter, even in the absence of threats or promises,was inherently coercive. The Board, inRossmore,over-ruled that holding stating thatPPG"ignores the realityof the workplace." Under the rule established inRoss-more,the Board looks to the "totality of the circum-stances."See alsoPremier Rubber Co.,272 NLRB 466(1984). In these circumstances, McGarry was a knownparticipant in Fight Back who had on that day or theprior day commenced soliciting his fellow employees tosign the petitionand affidavit.Although McGarry wasnot on worktime during these solicitations, many of Re-spondent's employees at Eastview began work at 7:30and earlier.Mechmann's questions were therefore notcompletely unwarranted. Under theRossmorecriteria, Ifmd that Mechmann's questions of McGarry did not vio-late Section8(a)(1) of the Act.The General Counsel also alleges that Mechmann'squestioning of McGarry about March 5 as to what hewas doing and his statement that his boss wanted toknow what he was doing constituted an impression ofsurveillance in violation of Section 8(a)(1) of the Act. Idisagree.McGarry was a known Fight Back supportersoliciting employees in the hallway at Eastview. Therewas no impression of surveillance to create.Brigadier In-dustries Corp., 271NLRB 656 (1984).The General Counsel also alleges that Anelli's state-ments to McGarry on March 14 constituted a warningand threat in violation of Section 8(a)(1) of the Act. IcreditAnelli's testimony regarding SylvestrywhichMcGarry (whom I found to be a very credible witness)appears to support. As Respondent is entitled to have itsemployees working, rather than being solicited, duringtheirworktime,Anelli's statements toMcGarry werejustified and not in violation of Section 8(a)(1) of theAct.Finally, the General Counsel alleges that McGarry'sreassignment to Ossiningand to the 7 to 3:30 shift vio-latesSection 8(a)(1) and (3) of the Act. InWright Line,251NLRB 1083 (1980), the Board set forth the rule tobe applied in determining whether certain actions are inviolation of Section 8(a)(1) or (3) of the Act: "First weshall requirethat the General Counsel makea prima facieshowing sufficient to support the inference that protectedconduct was a motivating factor in the employer's deci-sion.Once this is established, the burden will shift to theemployer to demonstrate that the same action wouldhave taken place even in the absence of the protectedconduct." This burden was approved by the SupremeCourt inNLRB v. Transportation Management Corp.,462U.S. 393 (1983). The General Counsel has satisfied herburden. Since he became a CR in about 1981 he had347always reported for work at Eastview. Since about amonth prior to his reassignment he had been solicitinghisfellow employees at Eastview to support FightBack's position on certain issues. In addition (in what Ifindwas the only evidence of animus, albeit insubstan-tial)on April 13 Respondent directed McGarry toengage inhis solicitation in the roadway, rather than thehallway at Eastview, although other solicitations on thepremises were countenanced by Respondent, and the evi-dence establishes that, at least, after the Sylvestry inci-dent, no employees were solicited by McGarry on theirworking time.I also find, however, that Respondent has sustained itsburden. Other than the April 13 directive there is no evi-dence of Respondent's animus toward McGarry or FightBack.McGarry's solicitations on behalf of Fight Backlong precede mid-February; the undisputed testimony isthatRespondent's agents were aware of these solicita-tions and McGarry's participation in Fight Back, yetthere apparently was no previous discrimination directedatMcGarry. In fact, since the organization of FightBack and McGarry's participation in it, McGarry hasbeen promoted to inspector and CR. The principalstrength of the General Counsel's case and the corre-sponding weakness of Respondent's case is the timing ofthe transfer and change of hours. Angelides (whom Ifound was not a very credible witness) testified that thenewspaper article and the Briar letter were the motivat-ing factor behind the changes; yet the newspaper articlewas dated January 19 and Angelides initially testifiedthat the Briar letter (which he couldnot locate) was re-ceived prior to this article. Absent this contradiction(which may be explained by confusion) there is no sub-stantive evidence to explain why Respondent wouldchoose to discriminate against McGarry at that time, ashe had been engaging in his Fight Back activities sinceabout 1980 without recrimination. In addition, Respond-ent's defense appears to be plausible. As Parsons was aninexperienced inspector he had to be replaced; the evi-dence establishes that in February McGarry's BrentwoodBrook project had virtually shut down so that he wasavailablewhereas the other CRs were not available orwere not as available. I therefore find that Respondenthas satisfied its burden and that Respondent's transfer ofMcGarry did not violateSection 8(a)(1) and(3) of theAct. This allegation is therefore dismissed.Having found that the transfer did not violate the Act,I also find that the change in working hours also did notviolate the Act. Although this change made it difficult, ifnot impossible, for McGarry to solicit the employees atEastview prior to work, and Mechmann said that hecould "live with" the 8 to 4:30 hours, as stated supra,there was little, if any, evidence of animus on the part ofRespondent toward McGarry or Fight Back. In addition,Parsons had worked from 7 to 3:30 at Ossining, as didNichols. The contractors also began work at 7 a.m., al-though they sometimes worked overtime after 3:30. Itwas not unreasonable for Respondent to want McGarrytowork the same hours as the contractors, especiallysince Nichols spent substantially all of his time on paper-work in the trailer. I therefore find that Respondent did 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot violate Section 8(a)(1) and (3) of the Act when it re-assignedMcGarry to the 7 a.m. to 3:30 p.m. shift.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.The restrictions contained in paragraph35 of thecollective-bargainingagreementbetweenRespondentand the Union,that notices or announcements posted onthe bulletin board"shall contain nothing political or con-troversial or reflecting upon the Company,any of its em-ployees,or any labor organization among its employees"are overly restrictive and violate Section 8(a)(1) of theAct.4.The restriction against distributions on "time of theCompany"contained in paragraph 36 of the above-men-tioned collective-bargaining agreement is an invalid re-striction on employees'solicitation rights and thereforeviolates Section 8(a)(1) of the Act.5.Respondent violated Section8(a)(1) of the Act bydisparately enforcing its rule against distributions againstMcGarry,while not enforcing it against other distribu-tions at Eastview.6.Respondent violated Section8(a)(1) of the Act bywarning McGarry that he could no longer solicit em-ployees inside the Eastview premises.7.Respondent did not further violate the Act as al-leged in the complaint.THE REMEDYHaving found that the maintenance and enforcementof portions of paragraphs 35 and 36 violate Section8(a)(1) of the Act, it will be recommended that Respond-ent be ordered to cease and desist from the maintenanceor enforcement of these paragraphs of its collective-bar-gaining agreement with the Union. I shall also recom-mend that Respondent be ordered to cease and desistfrom warning its employees against engaging in propersolicitations at Eastview.As I have recommended thatRespondent be ordered toceaseand desist from main-taining or enforcing these provisions, no order is neededto remedy the disparate enforcement found.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe Respondent, Consolidated Edison Co. of NewYork, Inc., New York, New York, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Maintainingor enforcing the provisions containedinparagraphs 35 and 36 of its collective-bargaining9 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesagreement with the Union, effective August 19, 1983,through June 17, 1986, or any similar rule preventing so-licitations by employees on company time.(b)Warning employees to stop engagingin solicitationof employees during their nonworkingtime atEastview.(c) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Notify the Union, in writing, that it willno longerenforce paragraphs 35 and 36 of its collective-bargainingagreementbetween it and the Union, effective August19, 1983, through June 17, 1986.(b) Post at each of its offices and facilitiesincluding,but not limited to, Eastview copies of the attached noticemarked "Appendix."" ° Copies of the notice, on formsprovided by the Regional Director for Region 2, afterbeing signed by the Respondent's authorizedrepresenta-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED thatthe amended complaintbe dismissed insofar as it alleges violations of the Act notspecifically found.10 If this Order is enforced by a judgment of a UnitedStates court ofappeals, thewords inthe notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelationsBoard."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Boardhasfound that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.WE WILL NOTmaintainor enforce paragraphs 35 or 36of our collective-bargaining agreementwithUtilityWorkers Union of America, Local 1-2, AFL-CIO, effec-tiveAugust 19, 1983, through June 17, 1986, which theBoard has found to be invalid, or any rule which prohib-itsemployees from soliciting during their nonworkingtime.WE WILL NOT threaten or issue warnings to our em-ployees for soliciting in violation or an unlawful no-solic-itation rule. CONSOLIDATED EDISON CO.349WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.CONSOLIDATEDEDISONCO.OFNEWYORK, INC.